Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites “a heed past each of the sensors for determining detecting speed” it is believed applicant intended to recite “a seed past each of the sensors for 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a charging system configured to selectively deliver seeds” but the specification and drawings provide no mention of a charging device and thus it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Straeter (US Patent Publication 2011/0178632) in view of Holly (US Patent Publication 2006/0278726).
Regarding claim 1, Straeter discloses a planter for planting seed of multiple seed types in a single planting pass during row-crop planting of an agricultural field 
a frame supporting multiple row units; a seed storage system for separately storing seeds of multiple seed types on the planter; (fig 1-2; ¶15)
a seed-metering system at each of the multiple row units selectively receiving the seeds of the multiple seed types from the seed storage system; and (fig 2; ¶6, 15)
a seed delivery speed control system receiving the seeds from the seed-metering system and releasing the seeds for planting of an agricultural field. (¶20) 

Straeter discloses controlling the speed of seed delivery such that gaps between seeds is eliminated. (¶3, 4, 20) Straeter however appears to be silent as to controlling seed delivery speed, wherein the seed delivery speed control system adjusts a delivery speed of the seeds based on at least one of a travel speed of the planter and a target spacing distance corresponding to the one of the multiple seed types delivered from the seed- metering system to the seed delivery speed control system.

Holly however teaches controlling seed delivery speed comprising: a seed delivery speed control system receiving the seeds from the seed-metering system and releasing the seeds for planting of an agricultural field. (¶20) wherein the seed delivery speed control system adjusts a delivery speed of the seeds based on at least one of a travel speed of the planter and a target spacing distance corresponding to the one of the multiple seed types delivered from the seed- metering system to the seed delivery speed control system. (¶164, 199)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with controlling seed delivery speed, wherein the seed delivery speed control system adjusts a delivery speed of the seeds based on at least one of a travel speed of the planter and a target spacing distance corresponding to the one of the multiple seed types delivered from the seed- metering system to the seed 

Regarding claim 2, Straeter further discloses wherein the seed delivery speed control system includes a seed delivery speed control device extending away from an outlet of the seed meter to direct the seeds toward a seed trench in the agricultural field. (¶16)

Regarding claim 3, Straeter further discloses wherein the seed delivery speed control device comprises a seed tube with an upper end receiving the seeds from the seed meter and a lower end extending away from an outlet of the seed meter to direct the seeds toward a seed trench in the agricultural field. (¶16)

Regarding claim 4, Straeter further discloses wherein the seed tube includes a belt configured to rotate at a variable speed for adjusting delivery speed of the seeds released from the seed tube. (¶16)

Regarding claim 5, Holly further teaches wherein the seed delivery speed control system is configured to adjust the delivery speed of the seeds to approximate a detected travel speed of the planter with the seeds delivered in a delivery direction that is opposite a travel direction of the planter to provide a seed drop path that is substantially vertical-only with respect to a seed trench of the agricultural field. (¶29


Regarding claim 6, Holly further teaches wherein the seed delivery speed control system is configured to adjust the delivery speed of the seeds to approximate a target spacing between adjacent seeds in a common seed trench based on a predetermined target seed population for a corresponding one of the multiple seed types of seeds being released when the adjustment is made. (¶14, 33-35)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the seed delivery speed control system is configured to adjust the delivery speed of the seeds to approximate a target spacing between adjacent seeds in a common seed trench based on a predetermined target seed population for a corresponding one of the multiple seed types of seeds being released when the adjustment is made as taught by Holly so as to provide ideal growing conditions for the specific seed type thus maximizing yield. (Holly ¶36) 

Regarding claim 7, Holly further teaches wherein the seed delivery speed control system includes at least one sensor arranged for detecting delivery speed of the seeds. (¶39)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the seed delivery speed control system includes at least one sensor arranged for detecting delivery speed of the seeds as taught by Holly so as to ensure the seeds planting depth thus maximizing yield for specific seed types. (Holly ¶42) 

Regarding claim 8, Holly further teaches wherein the seed delivery speed control system includes a pair of spaced apart sensors arranged for detecting movement of a heed past each of the sensors for determining detecting speed of the seeds delivered from the seed delivery speed control system. (¶218, one sensor at each pipe, with the 2 pipes is a pair of sensors)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the seed delivery speed control system includes a pair of spaced apart sensors arranged for detecting movement of a heed past each of the sensors for determining detecting speed of the seeds delivered from the seed delivery speed control system as taught by Holly so as to ensure the seeds planting depth thus maximizing yield for specific seed types. (Holly ¶42) 

Regarding claim 9, Holly further teaches wherein the pair of spaced apart sensors is arranged relative to a discharge tube of the seed delivery speed control system for detecting movement of each seed through the discharge tube. (¶218)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the pair of spaced apart sensors is arranged relative to a discharge tube of the seed delivery speed control system for detecting movement of each seed through the discharge tube as taught by Holly so as to ensure the seeds planting depth thus maximizing yield for specific seed types. (Holly ¶42) 

Regarding claim 10, Straeter further discloses a charging system (fig 2, 20) configured to selectively deliver seeds of the multiple seed types to the seed meter (fig 2, 24), wherein the charging system is arranged upstream of the seed meter and the seed delivery speed control system (fig 2, 34) is arranged downstream of the seed meter. (fig 2; ¶15-16)

Regarding claim 11, Staeter further discloses wherein the seed storage system includes a bulk storage system for separately storing seeds of multiple types on the planter. (fig 2; ¶15; multiple seeds types are stored separately)

Regarding claim 16, Staeter discloses a planter for planting seed of multiple seed types in a single planting pass during row-crop planting of an agricultural field 
a frame supporting multiple row units; a seed storage system for separately storing seeds of multiple seed types on the planter; (fig 1-2; ¶15)
a seed-metering system at each of the multiple row units selectively receiving the seeds of the multiple seed types from the seed storage system; and (fig 2; ¶6, 15)
a seed tube receiving the seeds from the seed-metering system and releasing the seeds for planting of an agricultural field. (¶20) 

Straeter discloses controlling the speed of seed delivery such that gaps between seeds is eliminated. (¶3, 4, 20) Straeter however appears to be silent as to controlling seed delivery speed, the seed tube having a conveyance mechanism configured to move at an adjustable speed to vary the delivery speed of the seeds.

Holly however teaches controlling seed delivery speed, the seed tube having a conveyance mechanism configured to move at an adjustable speed to vary the delivery speed of the seeds. (¶164, 199)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with controlling seed delivery speed, the seed tube 

Regarding claim 17, Straeter further discloses wherein the conveyance mechanism is a belt rotated by a belt drive at a variable speed to adjust the delivery speed of the seeds based on at least one of a travel speed of the planter and a target spacing distance corresponding to the one of the multiple seed types delivered from the seed- metering system to the seed delivery speed control system. (¶16, 20)

Claims 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Straeter in view of Holly as applied to claims 1, and 17 above, and further in view of Naylor et al (US Patent Publication 2010/0307398).
Regarding claim 11, Staeter further discloses wherein the seed storage system includes a bulk storage system for separately storing seeds of multiple types on the planter. (fig 2; ¶15; multiple seeds types are stored separately)

Alternatively Naylor teaches wherein the seed storage system includes a bulk storage system for separately storing seeds of multiple types on the planter. (fig 6; ¶26)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the seed storage system includes a bulk 

Regarding claim 12, Naylor further teaches wherein the bulk storage system is configured for separately storing seeds of at least some of the multiple seed types on the planter at a remote location relative to the multiple row units. (fig 6; ¶26)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the bulk storage system is configured for separately storing seeds of at least some of the multiple seed types on the planter at a remote location relative to the multiple row units as taught by Naylor so as to allow for increased seed storage and thus less stops for refill and less tanks to fill thus saving stoppage time. (Naylor ¶2)

Regarding claim 13, Naylor further teaches wherein the seed storage system includes an on-row storage system separately storing the seeds of the multiple seed types at the row units and wherein the charging system selectively transfers seeds of the multiple seed types from the bulk storage system to the on-row storage system. (fig 6; ¶26)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the seed storage system includes an on-

Regarding claim 14, Naylor further teaches a diverter system arranged between the bulk storage system and the on-row storage system for selectively defining passages between the bulk storage system and the on-row storage system to direct seeds of the multiple seed types into corresponding ones of multiple compartments of the on-row storage system. (fig 6; ¶26)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with a diverter system arranged between the bulk storage system and the on-row storage system for selectively defining passages between the bulk storage system and the on-row storage system to direct seeds of the multiple seed types into corresponding ones of multiple compartments of the on-row storage system as taught by Naylor so as to allow for increased seed storage and thus less stops for refill and less tanks to fill thus saving stoppage time. (Naylor ¶2)

Regarding claim 15, Naylor further teaches wherein the diverter system includes a gate system with gates configured to actuate for defining the passages between the bulk storage system and the on-row storage system to direct seeds of the 

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the diverter system includes a gate system with gates configured to actuate for defining the passages between the bulk storage system and the on-row storage system to direct seeds of the multiple seed types into corresponding ones of multiple compartments of the on-row storage system as taught by Naylor so as to allow for increased seed storage and thus less stops for refill and less tanks to fill thus saving stoppage time. (Naylor ¶2)

Regarding claim 18, Naylor teaches wherein the seed storage system includes a bulk storage system for separately storing seeds of multiple types on the planter and an on-row storage system separately storing the seeds of the multiple seed at the row units for selective delivery to the seed-metering system and a charging system selectively transfers seeds of the multiple seed types from the bulk storage system to the on-row storage system. (fig 6; ¶26)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Straeter with wherein the seed storage system includes a bulk storage system for separately storing seeds of multiple types on the planter and an on-row storage system separately storing the seeds of the multiple seed at the row units for selective delivery to the seed-metering system and a charging system selectively 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669